Citation Nr: 1030104	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to a compensable rating for hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1984 to January 2006.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2006 
rating decision of the Cheyenne, Wyoming Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for hypertension rated 0 percent, effective February 1, 2006.    


FINDING OF FACT

At no time during  the appeal period is the Veteran's 
hypertension shown to have been manifested by diastolic blood 
pressures predominantly 100 or systolic blood pressures 
predominantly 160 or more; while he takes medication for control 
of hypertension, a history of diastolic pressures predominantly 
100 or more is neither shown, nor alleged.    


CONCLUSION OF LAW

A compensable rating for service-connected hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.31, 4.104, Diagnostic Code (Code) 7101 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  An August 2006 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating; and an October 2006 supplemental SOC 
readjudicated the matter after the Veteran and his representative 
had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  It is not alleged 
that notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) are associated 
with his claims file.  He has not identified any pertinent 
postservice treatment records.  The RO arranged for a VA 
examination in November 2005.  The examination is adequate as it 
considered the reported history of the Veteran, was based on an 
examination of the Veteran, and noted the pertinent findings 
(blood pressure readings/medication) necessary for a proper 
determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (VA must provide an examination that is adequate for 
rating purposes).  Because the VA examination is now somewhat 
dated, the Board considered whether a more contemporaneous 
examination is indicated.  Because the Board's review of the 
record found no allegation by the Veteran that the disability has 
increased in severity in the interim (blood pressures have become 
more elevated), the board has determined that another examination 
is not necessary.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B. Factual Background

A December 2000 STR notes that the Veteran's blood pressure was 
134/72.  Borderline hypertension was diagnosed and Atenolol 25 mg 
was prescribed.

A January 2002 STR notes that the Veteran's blood pressure was 
149/97.  

January 29, 2002 through February 6, 2002 home blood pressures 
were reported as follows: 132/85, 133/89, 138/95, 122/88, 119/88, 
132/89, 124/87, 124/84, 133/88, 131/92, and 122/88. 

A February 2002 STR notes that the Veteran's blood pressure was 
138/95.  It was recommended that he continue Atenolol 50 mg.  
Norvasc, 5 mg. was prescribed.  

An undated STR notes that the Veteran's blood pressure was 
145/95.  Atenolol was increased to 75 mg.  

A September 2005 STR notes that the Veteran's blood pressure 
reading was 119/83.  

On November 2005 VA examination it was noted that hypertension 
was diagnosed in 2000 and the Veteran was started on Atenolol.  
It was noted that he continued to take the medication (Atenolol 
50 mg 1.5 times daily) on a daily basis and that his blood 
pressure was controlled.  Blood pressures were noted to be: 
156/92, 152/94, and 154/94.  

C. Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where the schedule does not provide a 0 percent rating under a 
diagnostic code, a 0 percent rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.  

Hypertensive vascular disease is rated under Code 7101, which 
provides for a 10 percent rating when diastolic pressures are 
predominantly 100 or more, systolic pressures are predominantly 
160 or more, or where continuous medication for control is 
required with a history of diastolic pressures predominantly 100 
or more; a 20 percent rating where diastolic pressure is 
predominantly 110 or more or systolic pressure is predominantly 
200 or more; a 40 percent rating where diastolic pressure is 
predominantly 120 or more; and a 60 percent rating where 
diastolic pressure is predominantly 130 or more.  38 C.F.R. 
§ 4.104, Code 7101. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Here, there is no indication of variance in 
symptoms of the Veteran's hypertension during the appeal period, 
and staged ratings are not warranted.    

Hypertension was diagnosed in service and as noted above, service 
connection for hypertension rated 0 percent was awarded effective 
February 1, 2006 (the first day of the month following the 
Veteran's separation from active duty).    

At no time during the appeal period (i.e., since his separation 
from service) are the Veteran's diastolic pressures shown to have 
been predominantly 100 or more, or his systolic pressures 
predominantly 160 or more.  Furthermore, while the Veteran has 
throughout (and beginning while on active duty) taken medication 
to control his blood pressure, it is neither shown by the record, 
nor alleged, that he has a history of diastolic pressures of 100 
or more.  In fact, the record does not show any single diastolic 
reading of 100 or more (during service -when the hypertension was 
diagnosed, or since).  Accordingly, a schedular compensable 
rating for hypertension is not warranted.  See 38 C.F.R. § 4.31

The Board has considered whether the record suggests referral for 
extraschedular consideration is indicated.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to hypertension that are not encompassed by the 
rating assigned.  [The Veteran refers to symptoms of erectile 
dysfunction.  Notably, such impairment has been service 
connected, and is separately compensated by an award of special 
monthly compensation.  That matter is not at issue herein.]  The 
Veteran has alleged that his hypertension causes flushing with 
strenuous activity (leading to a perception that he appears to be 
an alcoholic); however, this allegation does not identify any 
functional impairment that is not compensated.  See 38 C.F.R. 
§ 4.10.  Therefore, the schedular criteria are not inadequate, 
and referral for extraschedular consideration is not necessary.  
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran has not alleged he is unemployable due to his 
hypertension, given also that he acknowledges he participates in 
strenuous exercise, the matter of entitlement to a total rating 
based on individual unemployability is not raised by the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied. 


ORDER

A compensable rating for hypertension is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


